Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 8, 10 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negi (US 20150305643).
Regarding claim 1, Negi discloses a method comprising: 
using a first process (process of forming the cable) to form at least one conductive trace (forming cable 130, 230) on a flexible surface (surface of polymer grid 110, 210; paragraph 29 and 40); 

positioning at least one printed circuit board (circuit board 502 or the circuit board containing microelectronics 120 and 220) overlaying at least part of the at least one conductive trace (cable 130, 230) such that the at least one bead of fluid conductive material is aligned with at least one hole (506) in the printed circuit board; and 
pushing the printed circuit board towards the flexible surface so as to force the bead of fluid conductive material through the hole to form an electrical connection between the at least one conductive trace and an upper surface of the printed circuit board (the cable connected to the top surface of the PCB; paragraph 57).

Regarding claim 2, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests the first process comprises a process which enables conductive material to be deposited across the flexible surface (the traces are deposited across surface 300, figure 3A).

Regarding claim 4, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests the second process comprises a process which enables the bead of fluid conductive material to be deposited at a selected location (letting solder deposited at the via location, figure 5B).

claim 5, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests the bead of fluid conductive material comprises a same material as the at least one conductive trace (the trace is made of gold layer; the gold layer used as solder; figure 4B).

Regarding claim 6, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests the bead of fluid conductive material and the at least one conductive trace are adhered to each other using a same material as the at least one conductive trace (the trace is made of gold layer; the gold layer used as solder; figure 4B).

Regarding claim 7, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests the method comprises fastening the printed circuit board to the flexible surface with a same material as the at least one conductive trace (the PCB connected to the grid by gold traces).

Regarding claim 8, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests curing the fluid conductive material to provide a fastening between the at least one printed circuit board and the flexible material (curing the gold solder into solid form to connect the grid to the PCB).

Regarding claim 10, Negi discloses an apparatus comprising: 

at least one printed circuit board (circuit board 502 or the circuit board containing microelectronics 120 and 220) positioned overlaying at least part of the at least one conductive trace (cable connected to the PCB, figure 2A); 
at least one connection between the at least one conductive trace and an upper surface (the cable connected to the top surface of the PCB; paragraph 57) of the at least one printed circuit board wherein the at least one connection extends through a hole (via hole 506) in the at least one printed circuit board; and 
wherein the at least one connection was formed by pushing a bead of fluid conductive material (solder, figure 5B) from the conductive trace through the hole.

Regarding claim 11, Negi discloses the claimed invention as set forth in claim 10.  Negi further suggests the at least one conductive trace and the at least one connection are formed from a same material (the trace is made of gold layer; the gold layer used as solder; figure 4B).

Regarding claim 12, Negi discloses the claimed invention as set forth in claim 10.  Negi further suggests the at least one conductive trace is formed using a first process (process of forming the cable) and the at least one connection is formed using a second, different process (solder reflow process for connecting the cable to the via, figures 5A – 5C).

claim 13, Negi discloses the claimed invention as set forth in claim 10.  Negi further suggests the at least one conductive trace comprises a flexible conductive trace (the cable is highly flexible, paragraph 34).

Regarding claim 14, Negi discloses the claimed invention as set forth in claim 10.  Negi further discloses an adhesive (adhesive on PCB, paragraph 59) on an underside of the at least one printed circuit board.

Regarding claim 15, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests the method comprises chemically bonding the at least one conductive trace to the electrical connection using a same material as the at least one conductive trace (the trace is made of gold layer; the gold layer used as solder; figure 4B).

Regarding claim 16, Negi discloses the claimed invention as set forth in claim 1.  Negi further discloses the at least one conductive trace comprises a flexible conductive trace (the cable is highly flexible, paragraph 34).

Regarding claim 17, Negi discloses the claimed invention as set forth in claim 1.  Negi further suggests providing adhesive on an underside of the at least one printed circuit board (adhesive on PCB, paragraph 59).

claim 18, Negi discloses the claimed invention as set forth in claim 10.  Negi further suggests the bead of fluid conductive material and the at least one conductive trace are adhered to each other using a same material as the at least one conductive trace (the trace is made of gold layer; the gold layer used as solder; figure 4B).

Regarding claim 19, Negi discloses the claimed invention as set forth in claim 10.  Negi further suggests the apparatus comprises a fastening between the printed circuit board to the flexible surface, the fastening comprising a same material as the at least one conductive trace (the PCB connected to the grid by gold traces).

Regarding claim 20, Negi discloses the claimed invention as set forth in claim 10.  Negi further suggests the apparatus comprises a chemical bond between the at least one conductive trace and the electrical connection, the chemical bond comprising a same material as the at least one conductive trace (the trace is made of gold layer; the gold layer used as solder; figure 4B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 20150305643), in view of Deppe (US 20210076504).
Regarding claim 3, Negi discloses the claimed invention as set forth in claim 1.

Negi suggest forming each individual layer (figure 4A – 4D).
Deppe teaches the traces may be formed by various processes such as 3-D printing, flexography printing, screen printing, and gravure (paragraph 21).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use conventional methods to form the conductive traces in order to connect components on the circuit board together.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negi (US 20150305643), in view of Jur (US 20160358849).
Regarding claim 9, Negi discloses the claimed invention as set forth in claim 1.
Negi does not explicitly disclose the flexible surface forms part of an item of clothing.
Jur suggests the similar flexible electronic is used on clothes (figure 20).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use flexible electronic when incorporated into clothing in order to maintain the flexibility of the garment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.